UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-5241


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ROGER MIKEL SMALLWOOD,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.     Samuel G. Wilson,
District Judge. (5:07-cr-00065-sgw-1)


Submitted:    August 31, 2009              Decided:   September 18, 2009


Before GREGORY and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Fay F. Spence,
Assistant Federal Public Defender, Roanoke, Virginia, for
Appellant.    Julia C. Dudley, United States Attorney, Jeb T.
Terrien,   Assistant   United States  Attorney,  Harrisonburg,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Roger       Mikel   Smallwood         pled    guilty       to   conspiracy       to

distribute and possess with intent to distribute 500 grams or

more of methamphetamine, in violation of 21 U.S.C. § 846 (2006),

and   was       sentenced      to    135    months      in     prison,         well   below    the

advisory        guidelines      range      of     188   to     235       months.       Smallwood

appeals,        arguing      that   his     variance         sentence      is     unreasonable.

Finding no error, we affirm.

                When determining a sentence, the district court must

calculate the appropriate advisory guidelines range and consider

it    in   conjunction         with      the     factors      set    forth       in   18     U.S.C.

§ 3553(a) (2006).             Gall v. United States, 552 U.S. 38,                            , 128

S. Ct. 586, 596 (2007).                  Appellate review of a district court’s

imposition        of    a    sentence,      “whether         inside,       just     outside,     or

significantly outside the [g]uidelines range,” is for abuse of

discretion.           Id. at 591.          In imposing a variance sentence, the

district court “must consider the extent of the deviation and

ensure     that       the    justification        is    significantly           compelling      to

support         the    degree       of     the     variance.         .     .    .     [I]t     [is]

uncontroversial that a major departure should be supported by a

more significant justification than a minor one.”                               Id. at 597.

                The district court followed the necessary procedural

steps      in     sentencing        Smallwood,          appropriately             treating      the

guidelines as advisory, properly calculating and considering the

                                                  2
applicable     guidelines    range,         performing     an    individualized

assessment of the § 3553(a) factors to the facts of the case,

and stating in open court the reasons for the sentence.                    United

States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009).                  Smallwood

argued for a variance sentence and received one.                      The court

articulated    its    reasons     for       the    variance--the      delay   in

prosecution,    the   sentences   of        Smallwood’s   co-defendants,      and

Smallwood’s    rehabilitative     efforts--and       weighed     these   factors

against the seriousness of the offense, the large quantity of

drugs foreseeable to Smallwood, and his role in the conspiracy.

          We    conclude    the   district        court   did   not   abuse   its

discretion in imposing the chosen sentence.                     Accordingly, we

affirm the district court’s judgment.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                         AFFIRMED




                                        3